10 F.3d 753
UNITED STATES of America, Plaintiff-Appellee,v.Helene Donna ALPERT, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Carl Henry ALPERT, Defendant-Appellant.
Nos. 91-8957, 91-9034.
United States Court of Appeals,Eleventh Circuit.
Dec. 13, 1993.

Alan J. Baverman, Atlanta, GA, for defendant-appellant.
Martin J. Weinstein, Asst. U.S. Atty., Atlanta, GA, for plaintiff-appellee in No. 91-8957.
Donald F. Samuel, Garland & Samuel, P.C., Atlanta, GA, for defendant-appellant.
Martin James Weinstein, Asst. U.S. Atty., Joe D. Whitley, U.S. Atty., Atlanta, GA, for plaintiff-appellee in No. 91-9034.
Appeals from the United States District Court for the Northern District of Georgia;  ORINDA D. EVANS, Judge.
ON PETITION FOR REHEARING
(Panel Opinion April 26, 1993, 11th Cir., 1993, 989 F.2d 454)
Before TJOFLAT, Chief Judge, and FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.